DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 01 December 2021, the status of the claims is as follows:
Claims 1-3, 5, 6, 9, 11-13, 15, 16, and 19 are currently amended; 
Claim 4, 7, 8, 14, 17, and 18 are previously presented; and 
Claims 10 and 20 are cancelled.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 21 December 2021 was filed before the mailing date of the Notice of Allowance on 29 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Reason for Allowance
4. 	In the prior Office Action, p. 13, mailed 01 December 2021, Claims 10 and 20 were indicated as allowable if rewritten in independent form including all of the limitations of the base claim.  Applicant amended claims 1 and 11 to include the allowable subject matter of claims 10 and 20, respectively.  Thus, claims 1 and 11, along with their dependent claims 2-9 and 12-19 are allowable for the reasons stated in the prior Office Action, and the rejection of claims 1-3, 5-8, 11-13, and 15-18 under 35 U.S.C. 103 as being unpatentable over Robinson et al., U.S. Patent Application Publication No. 2009/0054753 A1 (“Robinson”), in view of Mensinger et al., U.S. Patent Application Publication No. 2014/0012117 A1 (“Mensinger”), and the rejection of claims 
4 and 14 under 35 U.S.C. 103 as being unpatentable over Robinson in view of Mensinger, as applied to claims 1 and 11, respectively, and further in view of Connor U.S. Patent Application Publication No. 2014/0347491 A1 (“Connor”), are withdrawn.
5.	Claims 1-9 and 11-19 are allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        01/11/2022